ITEMID: 001-114786
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KULIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Isabelle Berro-Lefèvre;Khanlar Hajiyev;Linos-Alexandre Sicilianos
TEXT: 5. The applicant was born in 1983 and is serving a prison sentence in the Sverdlovsk Region.
6. On an unspecified date the applicant was charged with several counts of sexual abuse of two boys of minor age. On 31 March 2005 he was arrested and remanded in custody. He was held in a temporary detention centre in Nizhniy Tagil. The cell where he was detained was allegedly overcrowded. On 20 May 2005 the applicant was released, pending trial, on his own recognisance.
7. On 27 May 2006 the applicant was again placed in custody. He was held in remand prison no. IZ-66/1 in the Sverdlovsk Region, where he remained until 8 August 2006. The applicant was detained in cell no. 235 measuring 31.5 square metres.
8. The Government provided the following description of the conditions of the applicant’s detention in the remand prison. The number of the inmates held in the cell varied from 24 to 32 persons. The applicant was provided with an individual sleeping place and bedding. The cell was equipped with a water supply as well as heating and sewage systems. The ventilation in the cell was in good working order. The temperature maintained in the cell was 240C during the summer. The toilet was separated from the living area of the cell by a 1.1metre-high partition which ensured sufficient privacy for the person using it. It was located at a significant distance from the nearest bed and the dining table. The applicant was allowed to take a shower once a week.
9. In support of their observations, the Government submitted a copy of the remand prison population register and certificates prepared by the administration of the remand prison and correctional facility in September and October 2009.
10. According to the applicant, the cell where he was detained was constantly overcrowded. Its population varied from 27 to 37 - and on one occasion reached 40 - inmates. There were 14 beds in the cell, one of which was used as a table. The applicant was not provided with any bedding. The ventilation system did not work. The cell was very hot and stuffy. The electric lighting was weak and it was impossible to read. The cell was infested with bed bugs and cockroaches. The toilet was located some 1.5 metres from the nearest bed and some 2 metres from the dining table. It was separated from the living area of the cell by a 1 metre-high partition which provided no privacy to the person using the toilet. The applicant was permitted to take a shower once every two weeks.
11. In support of his own submissions, the applicant provided the Court with the written statement of inmate S. who had been detained in the same remand prison in 2010.
12. Following the applicant’s conviction, from 15 August 2006 to 19 August 2009 he served a prison sentence in correctional facility no. IK-5 in the Sverdlovsk Region. The correctional facility measured 10,650 square metres in total. The applicant was detained in units 9 and 11. The number of detainees housed in the facility during the period in question varied from 1,718 to 2,095.
13. According to the Government, unit 9 measured 342.2 square metres (the living area measuring 191.5 square metres) and housed from 135 to 158 detainees. The sanitary area of the unit was equipped with nine wash basins and three toilets.
14. Unit 11 measured 345.6 square metres (with the living area measuring 180.1 square metres) and housed from 133 to 165 detainees. The sanitary area of the unit was equipped with eight wash basins and two toilets.
15. The applicant had been provided with underwear, clothes and shoes. He had received the necessary medical care. He had been allowed two family visits.
16. On several occasions in 2007 the applicant was placed in a disciplinary cell. The Government provided the following information as regards the number of inmates sharing the disciplinary cell from a copy of the relevant population register.

17. The disciplinary cells were provided with a toilet located some 3 metres from the dinner table and separated from the living area of the cell by a 1 metre-high partition. The water supply and the sewage, ventilation and heating systems were in good working order. The average temperature in the disciplinary cells ranged from 18 to 220C.
18. All detainees, before being placed in a disciplinary cell were subjected to a full body search and were also searched (fully clothed) before and after each session of daily exercise. These searches were not monitored by video camera.
19. The applicant was allowed to use the shower facilities, which comprised twelve shower units.
20. According to the applicant, unit 9 measured 190 square metres and housed from 145 to 165 detainees. The sanitary area of the unit was equipped with four wash basins and three toilets. Unit 11 measured 180 square metres and housed from 145 to 165 detainees. The sanitary area of the unit was equipped with five wash basins and two toilets. Shower facilities were made available to the detainees once a week for two and a half hours during which time they were used by up to 150 inmates so each person had around one minute in which to take a shower. During the day, the inmates were allowed to move freely only within the unit they were assigned to and within an adjacent area of 300 square metres – together with the inmates assigned to two other units. There had been 450 inmates, in total, sharing the three units.
21. As regards the applicant’s placement in a disciplinary cell, he provided the following information.

22. While in detention in the disciplinary cells, the applicant had not been provided with his own bed and had to take turns with other inmates to sleep. The toilet was located some 1.5 metres away from the dining table and separated from the living area of the cell by a 1 metre-high partition, which offered no privacy to the person using it. The toilets were dirty and foul-smelling. The applicant had been subjected to a full body search twice a day before and after the outside exercise periods, when all the inmates were taken into the hallway and forced to undress. The searches were monitored by personnel through video cameras – on many occasions by female warders. In winter the temperature in the hallway did not exceed 180C. The disciplinary cells were infested with parasites. The food and medical care were of poor quality.
23. The applicant further provided a written statement by inmate Sl., who submitted that approximately 150 inmates had been assigned to each unit in the correctional facility and that each unit measured approximately 200-250 square metres. The bunk beds in the dormitories were arranged in three tiers. The shower facilities comprised ten shower units and some 40 to 60 inmates were allowed two and a half hours in which to use them.
24. On 19 October 2009 the Office of the Prosecutor General of the Russian Federation prepared a report concerning the applicant’s allegations regarding the conditions of his detention. The Head of the Department for the Supervision of Sentences summed up the results of the inquiry as follows:
“In the course of the inquiry, the prosecution authorities established that [the applicant], while detained in cell no. 235 in [the remand prison] and also in [the correctional facility] had not been provided with the statutory personal space of 4 and 2 square metres respectively. However, this violation resulted from the overcrowding of the facilities caused by circumstances beyond the control of the administration. Accordingly, such conditions cannot be viewed as amounting to torture, inhuman or degrading treatment in contravention of Article 3 of the Convention.”
25. Section 23 of the Detention of Suspects Act of 15 July 1995 provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with their own sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
26. Article 99 § 1 of the Penitentiary Code of 8 January 1997 provides for a minimum standard of two square metres of personal space for male prisoners in correctional colonies.
VIOLATED_ARTICLES: 3
